Citation Nr: 1758054	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  12-20 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for left-ear hearing loss.

2.  Entitlement to service connection for chloracne, to include as due to herbicide agent exposure.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1966 to July 1968, during which period he served in the Republic of Vietnam.   

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated from the Department of Veterans Affairs (VA) Regional Offices (ROs) in San Diego and Los Angeles, California.  The Los Angeles, California RO certified the case to the Board on appeal.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in March 2016.  A transcript from that proceeding is associated with the claims file.

In May 2016, the Board remanded the claim of bilateral hearing loss and chloracne, to include as due to herbicide [agent] exposure, for the obtaining of records and for a VA examination for each disorder.  The matter is again before the Board.  As the Veteran's right-ear hearing loss has since been service-connected, the Board has re-characterized the Veteran's hearing loss claim as left-ear hearing loss, as the only remaining issue concerning hearing loss.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (LCMD) (formerly Virtual VA) electronic claims files.  



FINDINGS OF FACT

1.  Left ear hearing loss disability for VA purposes has not been shown.

2.  The competent medical evidence of record reflects the Veteran does not have chloracne or other acneform diseases consistent with chloracne.


CONCLUSIONS OF LAW

1.  Left-ear hearing loss was not incurred in service and sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for a grant of service connection for chloracne, to include as due to herbicide exposure, are not met. 38 U.S.C. §§ 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  In addition, the Board is satisfied that VA has substantially complied with the directives of the Board's previous remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

Service Connection 

Generally, service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of:  (1) The existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Certain chronic diseases, to include organic diseases of the nervous system, including sensorineural hearing loss, may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service. 38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  That period of time is usually one year.  38 C.F.R. § 3.307 (a)(3).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing and in-service disease or injury and a nexus for chronic diseases is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b).

Lay Evidence 
 
Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's Assertions 

The Veteran contends in his March 2016 Board hearing testimony that his exposure to excess acoustic trauma in the operation of as many as 30 large electric generators at one time and for 24 hours a day, caused his left-ear hearing loss.  The Veteran further contends that presumptive service connection is warranted for service connection for chloracne, because of his exposure to a herbicide agent, to include Agent Orange, during his service in the Republic of Vietnam.  He asserts that he was exposed when on duty during night-time spraying of a herbicide agent, particularly his face, neck and hands, and further exposed when moving drums containing a herbicide agent.

Left-ear Hearing Loss 

VA considers high frequency sensorineural hearing loss an organic disease of the nervous system and, therefore, presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 .

However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above, and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran's service treatment records (STRs) contain his May 1966 pre-induction examination, in which the box for "Hearing Loss" was checked "NO."  Additionally, the category for "Ears-General" was marked as "NORMAL."  Audiometric entries for right and left ears form 500 decibels (dB) to 6000 dB were 0.  In his July 1968 separation examination, the box for "Hearing Loss" was checked "NO."

Long Beach VA treatment notes for February 2011 include an audiological evaluation, in which the audiologist recorded two speech recognition scores for each ear.  The Veteran's left ear had a speech recognition score of 88 percent at 50/35 decibels and 96 percent at 70/45 decibels.

The audiogram results of this examination were subsequently added to the record in compliance with the Board's May 2016 remand directive.  The Puretone threshold (air conduction) results for the left ear indicated


LEFT

500 Hz      1000      1500     2000    3000     4000       6000      8000

15 dB         10         10         15        15         20           15          25

The Veteran was provided with a VA hearing loss examination in June 2011, in which air conduction Puretone thresholds for the left ear were as follows:

500 Hz     1000       2000       3000        4000          Average

10 dB	       5	          0	  15	        10             7.5

In conducting the speech recognition test, performed with the Maryland CNC word list, the June 2011 VA examiner noted that the Veteran's demonstrated an initial speech recognition ability of 88 percent in the left ear.  The June 2011 VA examiner then performed a modified performance-intensity function to determine the decibel level for best performance and reported the Veteran's speech recognition ability at that level, in accordance with the examination guidelines, as 94 percent in the left ear.  The June 2011 VA examiner concluded that the Maryland CNC speech recognition performance on the left ear was excellent.  He diagnosed the left ear, as well as the right, as having normal hearing and, consequently, offered no opinion. 

In compliance with the Board's previous remand directive, a March 2017 VA hearing loss examination was conducted on the Veteran.  Puretone threshold results (air conduction) for the left ear were as follows:

LEFT EAR

 A	      B	       C	         D	          E	F	 G	     

500 Hz    1000     2000      3000     4000      6000      8000       Avg Hz (B-E)

10 dB	     10        10         15        15        15        30                  12.50

The Veteran's speech recognition test score for the left ear, using the Maryland CNC word list, was 96 percent.  The summary of immitance (tympanometry) findings for the left ear indicated that acoustic immitance is normal; ipsilateral acoustic reflexes are abnormal; and contralateral acoustic reflexes are abnormal.  

Upon examination, although the March 2017 VA examiner diagnosed the left ear with sensorineural hearing loss (in the frequency range of 6000 Hz or higher frequencies), that finding was based on the threshold of 30 dB at 8000 Hz, as shown above, in conjunction with right-ear thresholds, two of which were at 40 dB and greater, but also were at frequencies beyond 4000 Hz, the highest frequency to be considered for VA purposes.  As the claim for service connection only relates to the left-ear for this appeal and there is only a threshold result of 30 for one frequency for the left-ear and that frequency is beyond 4000 Hz, the Board finds that the diagnosis is not applicable to the left ear.  This, in conjunction with a speech recognition test score for the left ear, using the Maryland CNC word list, of 96 percent, indicates that hearing loss for VA purposes for the left ear was not established on this examination.  

As it is, the March 2017 VA examiner went on to opine that the Veteran's "hearing loss" in the left ear is less likely than not due to military service. He explained that the Veteran exhibited normal left ear hearing upon entering service; the February 2011 examination indicated no hearing loss for the left ear, based on VA standards; the June 2011 examination indicated no hearing loss for the left ear, based on VA standards; and both 2011 examination results reflect the Veteran's current hearing, it now being over 40 years since separation from service.    

The Board notes that during the February 2011 audiological evaluation, the test used for this examination and producing the speech recognition results set forth above was the Northwestern University Auditory Test No. 6 (NU-6).  However, the Board will not consider the above speech recognition scores under the NU-6 as evidence, as they do not satisfy the specific regulatory requirement of the use of Maryland CNC speech discrimination test.  38 C.F.R. § 4.85 (a).  Additionally, although the audiologist added a comment after her findings of "Not adequate for rating purposes," the Veteran's claim is for service connection and not an evaluation for a higher disability rating and, consequently, alternative means of assigning a numeric designation of hearing impairment are not relevant.  See 38 C.F.R. § 4.85 (c).  

The Board further notes that during the June 2011 VA examination, the VA examiner reported an initial speech recognition ability and a best performance speech recognition ability.  Speech recognition ability is obtained using the 50-word VA-approved recording of the Maryland CNC test.  See Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations at 9 (2004).  If initial speech recognition is worse than 94 percent after presentation of the full list, then a modified performance-intensity function must be obtained to determine the decibel level for best performance.  Id.  Once the decibel level for the best performance is obtained, the word recognition ability at this level is reported as the speech recognition score.  Id.

The Veteran demonstrated an initial speech recognition ability below the 94 percent threshold prescribed by the examination guidelines.  The June 2011 VA examiner then performed a modified performance-intensity function to determine the decibel level for best performance and reported the Veteran's speech recognition ability at that level, in accordance with the examination guidelines.  Accordingly, the Board finds the speech recognition score reported for the Veteran's best performance is the appropriate score to use in evaluating the severity of the Veteran's hearing loss disability.  As this speech recognition score is not less than 94 percent, the Veteran was not shown to have hearing loss for VA purposes during this examination.  38 C.F.R. § 3.385.  

Moreover, for both the February 2011 VA audiological evaluation and the June 2011 VA examiner, the Puretone threshold (air conduction) results do not provide a threshold of 40 dB or greater or 26 dB or greater for any three frequencies of those up to 4000 Hz and, consequently, under 38 C.F.R. § 3.385, no hearing loss for the left ear was demonstrated.  

Regardless of whether  the foregoing results have established left-ear hearing loss, as sensorineural hearing loss is an organic disease of the nervous system and eligible for the chronic disease presumption, the Board finds that it was not manifested to a compensable degree within the year following the Veteran's separation from active duty.  The record does not contain treatment notes or examination results in the year's time following July 1968.  Nor has continuity of symptomatology been exhibited in the record, as the Veteran's July 1968 separation examination contains the entry of "NO" in the box for "Hearing Loss" and there is no record of treatment or examination results until the February 2011 VA audiological evaluation.

Chloracne

The Veteran served in the Republic of Vietnam during the Vietnam War era, and, as such, he was presumptively exposed to herbicide agents.  38 U.S.C. § 1116 ; 38 C.F.R. § 3.307 (a)(6)(i). Agent Orange is generally considered a herbicide agent.  Further, certain skin conditions such as chloracne or other acneform diseases consistent with chloracne will be presumed to have been incurred in service even if there is no evidence of the disease in service, provided that such exposure is established.  38 C.F.R. § 3.309 (e).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. Â§ 3.307 (d).

The Veteran's service treatment records (STRs) contain his May 1966 pre-induction examination, in which the box for "Skin Diseases" was checked "NO."  Additionally, the category for "Skin, Lymphatics" was marked as "NORMAL."  In his July 1968 separation examination, the box for "Skin Diseases" was checked "NO."

The record indicates that between March and May 1991, while incarcerated in a facility of the California Department of Corrections, the Veteran was treated for a rash, also characterized as scabies, by the facility's physician.  Although the possibility of an allergic reaction was noted and topical cream prescribed, no further explanation appears in the treatment notes and it eventually resolved.

Between April 2010 and January 2011, the Veteran presented at Long Beach VA with complaints of unusual acne symptoms and for some removal of skin tissue for analysis.  A VA treatment record documented a provisional diagnosis of "cholic acne" in July 2010.  In August 2010, the Veteran presented a VA dermatology consultation, complaining of oily secretions from the pores of his nose and expressing concern about the possibility of the effects of Agent Orange. 

At an April 2014 VA dermatology consultation the Veteran presented for an evaluation of blood vessels and excessive oily secretions on his nose.  The treating physician assessed the Veteran with multiple comedones on the face/pre-auricular and scrotum area.  The assessment stated that there was "a reasonable medical probability that the Veteran's examination was suggestive of chloracne" secondary to Agent Orange.  

In compliance with the Board's previous remand directive, a March 2017 skin examination was conducted on the Veteran.  Upon examination, the VA examiner diagnosed the Veteran with acne over approximately 5 percent of his person.  He described it as superficial acne, affecting less than 40 percent of the Veteran's face and neck.  The March 2017 VA examiner stated specifically there is no diagnosis of chloracne.  

He opined that it is at less as likely as not (a 50 percent or lesser probability) that such disorder is related to active service or events therein, to include herbicide exposure.  He explained that upon review of all available medical records and current peer reviewed medical literature, there is no evidence that the Veteran had an event that included a herbicide exposure.

The presumption under 38 C.F.R. § 3.309 (e) that chloracne or other acneform diseases consistent with chloracne will be presumed to have been incurred in service even if there is no evidence of the disease in service is contingent on whether exposure is established.  The presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307 (d).  Affirmative evidence to the contrary is a showing as would, in sound medical reasoning and in consideration of all evidence of record, support a conclusion that the disease was not incurred in service.

The Board notes that the July 2010 diagnosis of "cholic acne" is described as provisional; the April 2010 VA physician conditioned his reference to chloracne only as being "a reasonable medical probability" that the examination was "suggestive" of chloracne.  On this basis, the Board in its May 2016 Remand found  this opinion to be too speculative to establish a diagnosis of chloracne or a nexus to active service and remanded for a VA skin examination (in March 2017).  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding a doctor's opinion that "it is within the realm of medical possibility" to be too speculative to establish a medical nexus).  

As it is, the March 2017 VA examiner diagnosed the Veteran with acne described as superficial, unequivocally stated there is no diagnosis of chloracne and rendered an opinion that it is less as likely as not that such disorder is related to active service or events therein, to include herbicide exposure, based on the evidence and medical literature.

The Board finds that there is currently no competent diagnosis of chloracne, the presumption is rebutted and service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Additionally, the record does not offer probative evidence of treatment for a diagnosis of chloracne within the one-year period following the Veteran's alleged herbicide agent exposure or for the purposes of establishing a continuity of symptomatology since the July 1968 separation from service.  38 C.F.R. § 3.307 (a)(6)(ii).

Moreover, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See e.g., Notice, 59 Fed. Reg. 341-346  (1994); 61 Fed. Reg. 57586 -57589 (1996); Notice 68 Fed. Reg. 27,630-27,641  (2003); 72 Fed. Reg. 32395  (2007); 75 Fed. Reg. 32540  (2010).  No other presumptive provision, to include 38 C.F.R. § 3.309 (a), is applicable to this case.

Despite the foregoing, the Board notes the Federal Circuit Court has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171   (1998). 

However, as stated, the Veteran's July 1968 separation examination reflects no skin conditions.  The record is devoid of competent medical evidence of complaints or treatment of a skin condition until April 2010, when the Veteran presented at Long Beach VA with complaints of unusual acne symptoms and for some removal of skin tissue for analysis.  Indeed, in his June 2009 visit to Long Beach VA, the treatment notes observed that no rashes were noted.

Moreover, the United States Court of Appeals for Veterans Claims (Court) has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

Additionally, the Board also notes the Veteran has not contended, nor does the record otherwise reflect, his skin disorder is secondary to an already service-connected disability so as to warrant consideration of 38 C.F.R. § 3.310.


Conclusion 

The Board has carefully reviewed and considered the Veteran's March 2016 Board hearing testimony, his July 2012 statement accompanying his VA Appeals Form 9 and his reports during examinations, as they appear throughout the record.  All of these have assisted the Board in understanding better the nature and development of the Veteran's disability.  

As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran is competent to provide statements of symptoms which are observable to his senses and there is no reason to doubt his credibility.  However, the Board must emphasize that the Veteran is not competent to diagnose or interpret accurately findings pertaining to auditory or skin disorders, whether they are chronic or acute conditions or their relation to service, as this requires highly specialized knowledge and training.  38 C.F.R. § 3.159 (a)(1).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Moreover, the Board cannot render its own independent medical judgments; it does not have the expertise.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board must look to the clinical evidence when there are contradictory findings or statements inconsistent with the record.  In the absence of explicit indications in the contemporaneous evidence of a nexus to service, it must rely on medical findings and opinions to establish service connection with the Veteran's current disabilities.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).   

For the reasons stated and based on the findings and opinions of the March 2017 VA examiners for hearing loss and skin conditions, the Board finds the record does not contain competent medical findings, an adequate opinion or a supporting rationale which establish service connection of the Veteran's left-ear hearing loss (claimed as bilateral hearing loss) and chloracne, to include as due to herbicide agent exposure.  

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claims, the doctrine is not applicable and the claims must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for left-ear hearing loss is denied.

Entitlement to service connection for chloracne, to include as due to herbicide agent exposure, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


